Trippe, Judge.
The-record in this case may not possibly set out with exact correctness the testimony of the chief witness for the prosecution. Certain it is that, as it appears in the record, it is wholly uncertain whether the blinds to the windows of the house charged to have been broken into were closed, so as to *581show that there was such a breaking as is necessary to constitute burglary. There is no difficulty, nor was there any disagreement on the argument of the case, as to what the law is upon this point. The testimony, as it is in the record, on this fact, when taken in connection with the apparent uncertainty of the same witness as to the identity of the defendant, makes this a proper case, in the opinion of this court, for another investigation.
New trial granted.